Exhibit 10.35
NATIONAL DEFAULT EXCHANGE, LP
15000 Surveyor Boulevard, Suite 100
Addison, TX 75001
January 13, 2009
James Frappier
Barrett Daffin Frappier Turner & Engel, LLP
15000 Surveyor Boulevard, Suite 100
Addison, TX 75001
          Re:       First Amendment to Amended and Restated Services Agreement
Dear Jay:
          Reference is made to that certain Amended and Restated Services
Agreement between Barrett, Daffin Frappier Turner & Engel, LLP (the “Firm”) and
National Default Exchange Holdings, LP (“NDEx”) dated September 2, 2008 (the
“Services Agreement”). The purpose of this letter is to set forth our
understandings and agreements regarding an amendment to Section 4.8 of the
Services Agreement and the inclusion of the REO Fees on Exhibit A. The
amendments set forth herein have an effective date of September 2, 2008 (the
“Original Effective Date”). Capitalized terms used, but not otherwise defined in
this letter, shall have the meanings ascribed to such terms in the Services
Agreement.

  1.   As of the Original Effective Date, Section 4.8 is hereby amended to read
as follows:         “4.8 Annual Audit of the Firm. The Firm’s financial
statements shall be audited annually by an independent auditor in accordance
with generally accepted auditing standards and may be presented on a
consolidated basis with any other affiliated law firms that have services
agreements with NDEX. The costs and expenses of such audits shall be paid by the
Firm. A copy of each such audit shall be furnished to NDEx within 120 days after
the end of the Firm’s fiscal year. For the fiscal year ending December 31, 2008,
the Firm will furnish to NDEx audited financial statements covering the period
beginning on the Effective Date through and including December 31, 2008.”     2.
  As of the Original Effective Date, Exhibit A to the Services Agreement is
amended to add two new file types and the respective per file fee to the Initial
Fee Schedule as follows:

             
 
  Type of File   Per File Fee    
 
           
 
  REO Closing Files Received   $[***]    
 
           
 
  REO Deed Prep File Orders   $[***]    

  3.   Except as expressly amended in this First Amendment, the Services
Agreement shall remain in full force and effect in accordance with its terms.

          This First Amendment to Amended and Restated Services Agreement (the
“First Amendment”) shall be binding upon and shall inure to the benefit of the
parties and their respective successors and assigns. This First Amendment shall
be governed by the laws of the state of Delaware, without reference
PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

 



--------------------------------------------------------------------------------



 



to its conflict of laws principles. This First Amendment may be executed by
facsimile or email transmission and in one or more counterparts, each of which
shall constitute an original and all of which together shall constitute one
instrument. The Services Agreement, as amended by this First Amendment, contain
the entire understanding of the parties with regard to the Services to be
rendered to the Firm by NDEx and supersede all prior agreements, understandings
or letters of intent with regard to that subject between the parties. This First
Amendment shall not be amended, modified or supplemented except by a written
instrument signed by both parties.
          If the above terms and conditions reflect our agreement regarding the
amendments to the Services Agreement, please sign this First Amendment to
Services Agreement and return a fully executed original of it to me.

         
 
  Very truly yours,    
 
       
 
  NATIONAL DEFAULT EXCHANGE, LP    
 
       
 
  By: National Default Exchange GP, LLC
Its: General Partner    
 
       
 
  /s/ Scott J. Pollei    
 
       
 
  By: Scott J. Pollei    
 
  Its Vice President, Secretary and Treasurer    

AGREED AND ACCEPTED:
BARRETT DAFFIN, FRAPPIER TURNER & ENGEL, LLP

     
/s/ James Frappier
 
By: James Frappier
    
Its: Partner
   

PORTIONS OF THIS EXHIBIT WERE OMITTED AND HAVE BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE COMMISSION PURSUANT TO AN APPLICATION FOR CONFIDENTIAL
TREATMENT UNDER RULE 406 OF THE SECURITIES ACT; [***] DENOTES OMISSIONS.

 